Fourth Court of Appeals
                                        San Antonio, Texas
                                            November 28, 2022

                                            No. 04-22-00654-CR

                                        IN RE Russell S. ADAMS

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice

       On October 26, 2022, this court issued an opinion denying relator’s petition for writ of
mandamus. On November 14, 2022, relator filed a Motion for En Banc reconsideration. After
considering the arguments raised by relator, the Motion for En Banc reconsideration is hereby
DENIED.

           It is so ORDERED on November 28, 2022.

                                                                                      PER CURIAM




           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court




1
 This proceeding arises out of Cause No. CR16-0666, styled The State of Texas v. Russell S. Adams, pending in the
County Court at Law, Kerr County, Texas, the Honorable Susan Harris presiding.